DETAILED ACTION
The Examiner acknowledges Claims 1-26 have been cancelled and Claims 27-53 have been added in a preliminary amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It seems as though a word is missing between “of” and “segment” on Line 2, thus making the claim indefinite.
Claim 36 recites the limitation "the junction plane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the one hand" and “the other hand”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 27-29, 32-34, 36-43 and 48-53 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication # 2010/0313497 to Jensen.
Regarding claim 27, Jensen teaches in Figures 3 and 8, a mast section (6) [tower section (Paragraph 0138)] for a wind turbine (Paragraph 0104) having a longitudinal center axis extending in a longitudinal direction and comprising a wall [tower plate (Paragraph 0139)] having an inner surface (10) and an outer surface (9) (Paragraph 0107), the mast section (6) comprising: at least two tubular [see Figure 2] mast elements (7) [tower plates (Paragraph 0139)] stacked in the longitudinal direction and arranged edge to edge at a joining plane (18) [vertical joint (Paragraph 0107)], each tubular mast element (7) comprising at least two wall segments [plates (Paragraph 0106)], connected to each other by segment connectors (8) [vertical fish plates (Paragraph 0107)] extending along longitudinal edges of the wall segments [plates], element connectors (8) [horizontal fish plates (Paragraph 0109)] each extending across the at least two tubular mast elements (7) and connecting the tubular mast elements to each other (Paragraph 0010), the element connectors (8) being arranged on one of the inner surface and the outer surface of the wall of the mast section (Paragraph 0107) and the segment connectors (8) being arranged on the other of the inner surface and the outer surface of the wall of the mast section (Paragraph 0107) and each element connector extending at least partly opposite at least one of the segment connectors in a radial direction of the mast section so that the wall is at least partly placed between each element connector and the opposite at least one segment connector [if one fish plate is on the inside and the other is on the outside, they would be placed opposite each other].
Regarding claim 28, Jensen teaches in Figure 8, the element connectors (8) are arranged on the outer surface of the mast section (Paragraph 0107) and the segment connectors (8) are arranged on the inner surface of the mast section (Paragraph 0107).
Regarding claim 29, Jensen teaches in Figure 8, each element connector (8) extends partially opposite at least two of the segment connectors (8) [two are shown in Figure 2] adjacent in the longitudinal direction, one of the at least two segment connectors (8) being arranged above the joining plane (18) between the two tubular mast elements (7) and another of the at least two segment connectors (8) being arranged below the joining plane (18).
Regarding claim 32, Jensen teaches in Figure 6, each segment connector (8) and/or each element connector (8) is in the form of a flat plate [as seen in the Figure].
Regarding claim 33, Jensen teaches in Figure 9, for at least one of the tubular mast elements (7), the tubular mast element (7) comprises at least two of the segment connectors (8) adjacent in the longitudinal direction at each junction between two of the wall segments [plates] that are circumferentially adjacent.
Regarding claim 34, Jensen teaches in Figure 8, each segment connector (8) has a constant width along a height of the mast section.
Regarding claim 36, Jensen each segment connector extends up to the junction plane between the tubular mast elements that are adjacent [the fishplates are cut to a desired length wherein Figure 4 shows through holes 21 that would extend from an upper junction plane of the mast section to a lower junction plane].
Regarding claim 37, Jensen teaches in Figure 8, each segment connector (8) extends at a distance from the joining plane (18) between the tubular mast elements (7) that are adjacent.
Regarding claim 38, Jensen teaches in Figure 9, reinforcements [fishplates on both sides of the tower wall (Paragraph 0107)], each reinforcement (8) being arranged on a same one of the inner surface or outer surface of the mast section (7) as the segment connectors (8) and extending across the two tubular mast elements (7) that are adjacent, each element connector (8) being arranged opposite one of the reinforcements (8) in the radial direction.
Regarding claim 39, Jensen teaches in Figure 8, each reinforcement [for the element connectors] is elongated in a direction perpendicular to the longitudinal direction.
Regarding claim 40 Jensen teaches in Figures 7 and 8, each reinforcement (8) extends in a longitudinal extension of one of the segment connectors (8).
Regarding claim 41, Jensen teaches in Figure 7 and 8, each reinforcement (8) overlaps at least one of the segment connectors (8).
Regarding claim 42, Jensen teaches in Figures 7 and 8, each reinforcement (8) has a width greater than or equal to a width of the segment connector (8).
Regarding claim 43, Jensen teaches in Figure 4, each wall segment comprises at least one center panel and two side panels forming an angle with the or each center panel, the side panels comprising the longitudinal edges of the wall segment [as seen in the Figure].
Regarding claims 48 and 49, Jensen teaches the adjacent ones of the tubular mast elements are angularly offset with respect to each other (Paragraph 0113), thus each element connector extends on the one hand extending across two circumferentially adjacent side panels of one of the tubular mast elements and on the other hand over a center panel of another of the tubular mast elements.
Regarding claim 50, Jensen teaches in Figure 2, the mast section (6) has a tubular shape of polygonal cross-section (Paragraph 0052), each side of the polygonal cross-section defining one facet of the mast section (6).
Regarding claim 51, Jensen teaches in Figure 8, each reinforcement [plate on opposite side of element connector 8] extends across two of the segment connectors (8) that are longitudinally adjacent [it has a length longer than their width].
Regarding claim 52, this claim is for a wind turbine mast but depends from claim 27 that is for a mast section. Due to the dependency, the Patentability lies within the mast section [subcombination] and not the mast itself [combination]. However, should the subcombination be allowable, the combination would also be allowable.
Regarding claim 53, this claim is for a method but depends from claim 27 that is for a mast section. Due to the dependency, the Patentability lies within the mast section [product] and not the method. However, should the product be allowable, the method would also be allowable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35 and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2010/0313497 to Jensen.
Regarding claim 35, Jensen teaches a mast section but does not teach the specific shape of the segment connector. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the claimed shape since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In the instant case, it would have been obvious to make the segment connector larger in the middle where the load is greatest and smaller at the ends in order to save on materials and weight.
Regarding claim 44, Jensen teaches a mast section but it not specific about intermediate connectors. However, the intermediate connector seems to be just another one of the element connectors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to comprise a plurality of element connectors as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have intermediate connectors, arranged extending across two of the tubular mast elements that are adjacent, between two of the element connectors that are circumferentially adjacent, the intermediate connectors being arranged on a same one of the inner surface and the outer surface of the mast section as the element connectors in order to support the entire horizontal joint.
Regarding claim 45, Jensen teaches in Figure 4, two of the center panels, which are longitudinally adjacent, of the two tubular mast elements (7). In order to fully support the entire horizontal joint [as per claim 44], each intermediate connector would need to extend across the two center panels. And Figure 2 shows each segment connector (8) would need to extend across two of the side panels, which are circumferentially adjacent, of at least one of the two tubular mast elements (7) that are adjacent.
Regarding claim 46, Jensen teaches in Figure 3, the tubular mast elements (7) include an upper tubular mast element and a lower tubular mast element, where Figure 8 shows the longitudinal edges [at joining plane 18] of one of the wall segments of the upper tubular mast element (7) lie in an extension of the longitudinal edges of the adjacent wall segment in the longitudinal direction of the lower tubular mast element (7).
Regarding claim 47, Jensen teaches in Figure 8, each segment connector (8) extends across two of the side panels, which are circumferentially adjacent, of the two of the tubular mast elements (7) that are adjacent.



Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious each element connector extends opposite a corresponding one of segment connectors over an overlapping height.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635